Citation Nr: 1416360	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-44 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for headaches, to include as secondary to service-connected Bell's Palsy. 

3.  Entitlement to service connection for sinusitis, to include as secondary to service-connected Bell's Palsy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1990 to March 1991, from January 2003 to June 2003, and from August 2005 to December 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and May 2009 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran currently does not have PTSD and has not had a diagnosis of PTSD throughout the appeal period.

2.  The Veteran's headaches are not causally or etiologically related to active service, to include his service-connected Bell's Palsy.

3.  The evidence of record is at least in equipoise as to whether the Veteran's sinusitis is causally or etiologically related to active service, to include his service-connected Bell's Palsy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for service connection for headaches, to include as secondary to service-connected Bell's Palsy, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).
3.  The criteria for service connection for sinusitis, to include as secondary to service-connected Bell's Palsy, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection for PTSD requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2012).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a)(2013).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b) (2012); Allen v. Brown, 7 Vet. App. 439, 448   (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Finally, as will be discussed in more detail below, it appears that some of Veteran's earlier service treatment records may be unavailable.  The Board recognizes that in such cases there is a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule.  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claim was undertaken with this duty in mind.  The case law  does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).

PTSD

The Veteran contends that he has PTSD as a result of being slapped in the face during a March 2004 training exercise.  In a March 2009 statement, the Veteran described having flashbacks and nightmares about the incident.  He also stated that the slap in the face caused Bell's Palsy, and that the resultant facial symptoms caused him to become depressed and avoid crowds.  The Veteran described his short temper and anger issues.    

In July 2009, the Veteran underwent a VA examination.  The Veteran described the in-service incident, stating an officer slapped him in the face, causing numbness and sagging that lasted for approximately six months.  The Veteran stated the disfigurement caused him stress, and he described having nightmares in which he woke up believing his face was disfigured again.  The Veteran "denied any other symptoms of post trauma."  In providing treatment history, the Veteran denied any current or past mental health treatment, and he indicated that he had not prescribed any psychotropic medications.  

The examiner concluded that the Veteran's thought processes, communications, and social functioning were not impaired.  The examiner further stated that the Veteran "did not endorse any depressive symptoms or any other symptoms of Axis I disorder," and the examiner did not provide any Axis I diagnosis.  

The VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history, to include his description of the slapping incident and his denial of any previous psychiatric treatment.  The examiner provided a conclusion with a supportive rationale, and the July 2009 VA medical opinion is therefore probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Moreover, the remaining evidence of record does not contain treatment or a diagnosis of PTSD.  Service treatment records from August 2006 refer to individual psychiatric therapy in which there was no Axis I diagnosis rendered.

In short, the only indication the Veteran has PTSD is his own diagnosis of the condition.   The Board notes that the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).   However, determining whether symptoms are indicative of a psychiatric disorder, and, if so, what disorder, is a complex medical analysis that cannot be made solely by observation by one's senses.  Therefore, the Board finds that the statements by the Veteran regarding his diagnosis of PTSD are not competent evidence.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Simply stated, while the Veteran may believe he has PTSD, the Veteran does not have the medical expertise to diagnose himself with PTSD.   

Thus, the preponderance of the evidence is against the finding of the first element of entitlement to service connection for PTSD, and therefore the appeal as to this issues must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  There is no reasonable doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Headaches and Sinusitis

The Veteran's primary assertion is that he has headaches and sinusitis as a result of the incident in training in which he was slapped and subsequently developed Bell's Palsy; he is currently service-connected for Bell's Palsy.

Before proceeding, however, the Board notes that a record from August 16, 2005 shows that days before entering his last period of active service, the Veteran was involved in an altercation with another person in which he was struck by either a fist or barbell.  He complained of a headache at that time, but physician's assessment only diagnosed the Veteran with a left eye injury with eyelid lacerations, subconjunctival hemorrhage, and traumatic mydriasis.  In addition, a July 2004 MRI showed sinusitis of ethmoid and maxillary air cells.  However, a Reserve Component Periodic Health Assessment from August 22, 2005 (two days after the Veteran entered service) found the Veteran to be non-deployable because of his eye injury.  There was no reference to any sinus problems or reports of headaches.  No additional enlistment physical appears to have been conducted.  As such, the Board will proceed with adjudication of the claim by considering the issues on a direct basis.  

With regard to the Veteran's headaches, the evidence of record does not contain a diagnosis of migraines or a headache disability.  However, the Veteran is competent, as a lay person, to report experiencing headaches.  See Jandreau, 492 F.3d at 1377.

Service treatment records contain a notation of headaches in August 2006, when the Veteran underwent liver function tests.  In gathering medical history, the physician noted the Veteran had not taken any medications over the past week but he had taken Tylenol for a headache the previous month.  Remaining treatment records are absent any further complaint, treatment or diagnoses related to headaches.  To the contrary, in a pre-deployment checklist from August 28, 2005, the Veteran was cleared for deployment; he indicated he was in excellent health and denied any medical or dental problems.  Similarly, in a July 2006 pre-deployment form, the Veteran again responded he was in excellent health with no medical or dental problems.  In short, the evidence does not show the Veteran's current symptoms are related to a single reference to headaches during service.  Indeed, the Veteran himself has indicated that his headaches are caused by his Bell's Palsy. 

The Veteran's symptoms of Bell's Palsy were specifically examined in a February 2009 VA examination.  After a thorough examination of the Veteran, which included taking photographs to document the Veteran's facial symptoms, the examiner indicated that the only residual manifestations of Bell's Palsy were numbness and weakness on the left side of the face; there was no finding of headaches.   As such, the evidence does not show that service connection on a secondary basis for headaches is warranted in this case.  

Accordingly, the Board finds that a preponderance of the evidence is against the claim for entitlement to service connection for headaches, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56.

Turning to the Veteran's claim for sinusitis, service treatment records are absent any complaints, treatment, or diagnoses related to sinusitis.  The only reference to sinusitis during or after service are April 2012 VA records that contain a sinus CT scan revealing "active disease and infection."  The Veteran was instructed to use nasal spray, and he was provided antibiotics.  
However, as was the case with the Veteran's headaches, the Veteran's primary contention is that his sinusitis is due to his Bell's Palsy.  Again, the Veteran has not demonstrated the medical expertise necessary to diagnose himself with sinusitis as a result of a complex medical condition.  See Davidson, 581 F.3d  at 1316; see also Jandreau, 492 F.3d at 1377.  

However, the February 2009 VA examination for Bell's Palsy indicated the Veteran had a recurrence of Bell's Palsy on the left side of the face in 2003.  In describing symptoms, the examiner identified "a leak of serous material from the left side of the nose . . . that still occurs."  Therefore, while the examiner did not specifically find sinusitis as a residual of Bell's Palsy, the finding of a leak of serous material from the Veteran's nose tends to show a sinus condition of some kind.  

Given the Veteran's testimony about his sinus symptoms and the finding of the February 2009 examiner, the Board finds that when viewed in the light most favorable to the Veteran, the evidence of record is at least in equipoise on whether the Veteran's sinusitis symptoms are related to active service, to include his recurrent Bell's Palsy.  As such, service connection for sinusitis is warranted in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert, 1 Vet. App. at 53-56.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an April 2008 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, the Veteran's personnel records, VA treatment records, and VA examinations in February 2009 and July 2009.  

With regard to the Veteran's headaches, a VA examination was not performed in this case.  As noted above, there has been no indication that the Veteran's headaches were associated with any in-service event or another service-connected disability.  As such, an examination for this issue was not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's examinations for PTSD and Bell's Palsy, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  Furthermore, both examiners considered the Veteran's reported and documented history in rendering their conclusions.  

The Board notes that the Veteran's mental health outpatient treatment records were checked out from Peterson Air Force Base to Buckley ARPC, but Buckley ARPC provided a negative response for the records in December 2008.  Moreover, the RO determined that service treatment records from September 10, 1990 to March 9, 1991 were unavailable for review.  However, the missing service treatment records from 1990 and 1991 pre-date the onset of symptoms for the issues on appeal, as identified by the Veteran himself.  Moreover, the Veteran denied any previous psychiatric treatment during his PTSD examination.  The examiner considered the Veteran's report but also performed a thorough evaluation to conclude that the Veteran did not have PTSD.  As a result, the Board finds both examinations adequate, and VA's duty to provide a VA examination is satisfied.  
Nonetheless, in cases where the Veteran's service records are unavailable, a heightened duty exists to assist the Veteran in the development of the case.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Here, the VA has obtained all available service treatment records. The Veteran was informed of the RO's efforts in May 2008 and October 2008 letters and requested that the Veteran submit any relevant documents and evidence in his possession that supported his claims. The RO made a formal finding in December 2008 that the remaining service treatment records were unavailable and that all efforts to obtain the needed information were exhausted with any further attempts being futile.  Thus, the Board concludes the VA's heightened duty to assist the Veteran is satisfied.

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for headaches, to include as secondary to service-connected Bell's Palsy, is denied.

Entitlement to service connection for sinusitis, to include as secondary to service-connected Bell's Palsy, is granted, subject to the regulations governing the award of monetary benefits.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


